DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 and 18-21 are withdrawn.
	Claims 12-17 and 22-28 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17, and 22-27 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieczorek et al. (US 2008/0179236) [hereinafter Wieczorek].
	With respect to claim 12, Wieczorek discloses a filter 30, as shown in Fig. 1, having: a filter media, as shown in Fig. 1; first and second end caps 50, 52, sealed to the filter media, as shown in Fig. 1; a fluid ingress port 112 and a fluid egress port 40 extending from one of the first or second end caps 50, 52, as shown in Figs. 1 and 3, and in fluid communication with the filter media, as shown in Fig. 1; a sleeve 47 (body) disposed between the first and second end caps 50, 52, as shown in Fig. 1; and a first correlated magnet 84 radially disposed on one of the first or second end caps 50, 52 (since the magnet 84 is disposed at a radius from the outside edge of the endcap 50), proximate an outside surface of the filter cartridge body 47, as shown in Fig. 1, the first correlated magnet 84 being isolated from ingress and egress fluid, as shown in Fig. 1, the first correlated magnet comprising a plurality of sides (magnetic field emission sources) having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources, as shown in Figs. 1 and 18-22, the first correlated magnet 84 being in close proximity to a complementary or paired second correlated magnet 80 when the filter cartridge 34 is inserted within a chamber 60 (sump) of a housing 32 (filter manifold) and moved into an alignment position, as shown in Fig. 1.

	With respect to claim 13, Wieczorek discloses wherein the filter cartridge body 47 comprises a sheath or sleeve (see paragraph 0034) covering the filter media and disposed between the first and second end caps 50, 52, as shown in Fig. 1.

	With respect to claim 14, Wieczorek discloses wherein one of the first or second end caps 50, 52, includes an axially-extending portion, said axially extending portion being the portion surrounding element 162, as shown in Fig. 13, integral with or connected thereto and proximate the outside surface of the body 47, as shown in Fig. 13, and the first correlated magnet 162 is disposed within the axially-extending portion, as shown in Fig. 13.

	With respect to claim 15, Wieczorek discloses a cover 72 (filter boss or lug) extending radially outwards from one of the first or second end caps 50, 52, the filter boss or lug 72 adapted for mechanically coupling with an alignment thread or channel 74 of the sump 60, as shown in Fig. 1.

	With respect to claim 17, Wieczorek discloses wherein the first correlated magnet 84 is an array of correlated magnets 86, 84, 80, as shown in Fig. 2.

	With respect to claim 22, Wieczorek discloses a filter cup 144 integral with the first or second end cap for securing the filter media and for facilitating connection to the filter manifold 32, as shown in Fig. 11.

	With respect to claim 23, Wieczorek discloses a housing 32 integral with or connected to the first or second end cap 50, 52, as shown in Fig. 1, the first correlated magnet 84 embedded within the housing 32 or secured to an outer surface thereof, as shown in Fig. 1.

With respect to claim 24, Wieczorek discloses an axial stem 56 proximate the first or second end cap 50, 52, as shown in Fig .1, the axial stem 56 comprising the fluid ingress 112 and egress ports 40, as shown in Fig. 1.

	With respect to claim 25, Wieczorek discloses a removable locking cover 72 connected to the first or second end cap 50, 52, as shown in Fig. 1, the locking cover 72 including a boss or lug for mechanically coupling to an alignment thread 74 or channel of the sump 60 of the filter manifold 32 when the filter cartridge 34 is inserted therein, as shown in Fig. 1, the locking cover 72 being rotatable about the longitudinal axis of the sump 60 to translate the filter cartridge 34 axially into the alignment position, as shown in Fig. 1.

	With respect to claim 26, Wieczorek discloses a locking cover 144 integral with the first or second end cap 50, 52, as shown in Fig. 11, the locking cover 144 including a boss or lug for mechanically coupling to an alignment thread 74 or channel of the sump 60 of the filter manifold 32 when the filter cartridge 34 is inserted therein, as shown in Fig. 11, the filter cartridge 34 and locking cover 144 being rotatable about the longitudinal axis of the sump 60 to rotate the filter cartridge 34 into the alignment position, as shown in Fig. 11.

	With respect to claim 27, Wieczorek discloses wherein the sheath or sleeve 47 is non-pressure bearing, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 28 are finally rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 2008/0179236).
	With respect to claim 16, Wieczorek does not disclose wherein the filter cartridge is rotatable along the alignment thread or channel approximately 90-degrees in a first direction from an initial insertion position within the sump to the alignment position.  However, this would have been obvious to one of ordinary skill in the art, in order to installed the filter cartridge into the housing, since one of ordinary skill would recognize to rotate the filter cartridge, if necessary, in order to properly fitted inside the housing.

	With respect to claim 28, Wieczorek lacks wherein the sheath or sleeve comprises a polyethylene dry change sleeve.  However, this would have been obvious in order to provide a durable material, and since one of ordinary skill would recognize to choose a desired material according to a desired application.  (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 12-17 and 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Lee lacks the new limitations added to claim 12: Wieczorek teaches the new limitations, as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778